Citation Nr: 0401123	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic cervical 
spine disorder.

3.  Entitlement to service connection for a chronic left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
October 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

After a review of the evidence, the Board concludes that the 
claim for service connection for a neck disorder must be 
remanded.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
remaining issues will be discussed below.


FINDINGS OF FACT

1.  VA had made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  There is evidence of hypertension in service.

3.  The veteran maintains that he has suffered from 
hypertension since military discharge.

4.  There is evidence of a current diagnosis of hypertension.

5.  The veteran's left shoulder complaints include pain and 
stiffness.

6.  There is no medical evidence of any currently-diagnosed 
left shoulder disorder.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
hypertension was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  A chronic left shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Hypertension

In addition to the regulations cited above, service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Moreover, 
hypertension is defined as a diastolic blood pressure 
predominantly 90mm. or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

As an initial matter, the Board notes that the service 
medical records reflect that the veteran was diagnosed with 
hypertension in August 2001 and told that he needed to obtain 
follow-up treatment for hypertension at his next duty 
station.  He was discharged in October 2001.  In a December 
2001 VA examination, undertaken two months later, he reported 
that blood pressure elevation was noted in service on a 
routine check-up.  He was on no medication at that time.  His 
blood pressure was 120/90.  He was diagnosed with "labile 
arterial hypertension."  Notwithstanding the diagnosis, the 
examiner concluded that the veteran should be monitored 
closely for the "development of hypertension."  In a July 
2002 treatment note, his blood pressure was reported at 
140/100.  The clinical impression was hypertension and he was 
apparently placed on medication.    

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for hypertension should be 
granted.  There is uncontroverted evidence of high blood 
pressure readings in service and a diagnosis of hypertension 
on at least one occasion.  Further, although the most recent 
VA examiner seemed to suggest a distinction between "labile 
arterial hypertension" and "the development of 
hypertension," the Board is satisfied that the veteran was, 
in fact, diagnosed with hypertension in service, and was 
shown to have "labile arterial hypertension" within two 
months of military discharge.  As such, and giving the 
veteran the benefit of the doubt, the Board finds that a 
grant is in order. 

Entitlement to Service Connection for a Left Shoulder 
Disorder

 In order to establish service connection for a disability, 
the evidence must show that the veteran has a current 
disability related by competent evidence to service. In this 
case, he contends that he suffers from a left shoulder 
disability as a result of military service.  

While service medical records reflect that the veteran sought 
treatment for neck and shoulder pain in November 1988, a 
clinical evaluation at that time was negative for any 
abnormality related to the left shoulder.  Likewise, a post-
service VA examination report in December 2001 was negative 
for a chronic left shoulder disorder.  While he reported body 
aches and pains, the clinical evidence showed excellent range 
of motion, a normal musculature, and a normal sensory 
examination.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd in part, vacated 
and remanded in part on other grounds, 259 F.3d 1356 (Fed. 
Cir. 2001).  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West. 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
left shoulder disorder.  Further, post-service evidence is 
negative for a current disability related to the left 
shoulder.  Inasmuch as there is no medical evidence 
establishing the presence of a chronic left shoulder 
disorder, the preponderance of the evidence is against the 
claim.


ORDER

The claim for entitlement to service connection for 
hypertension is granted.

The claim for entitlement to service connection for a chronic 
left shoulder disorder is denied.


REMAND

The veteran contends that he injured his neck as the result 
of a motor vehicle accident in service.  Service medical 
records reflect several episodes of neck pain but there is no 
evidence of a chronic neck disability shown.  Nonetheless, an 
MRI taken shortly after military discharge showed a moderate 
amount of diffuse posterior spondylosis at C5-C6.  However, 
there has been no medical opinion as to whether the evidence 
of spondylosis is related to his in-service injury.  
Therefore, a medical opinion is needed.  Further, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran is advised that 
while the case is in remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA).  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Thereafter, the claims file, to 
include any records obtained pursuant to 
the above, should be directed to a VA 
examiner for a medical opinion regarding 
the relationship between the veteran's 
in-service complaints of neck pain and 
any currently diagnosed cervical spine 
disorder.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

?	What is the diagnosis of any current 
cervical spine disorder which is 
productive of neck complaints?

?	Is it at least as likely as not that 
any currently diagnosed cervical spine 
disorder had its onset during the 
veteran's military service or is 
related to any incident of such 
service?

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



